Citation Nr: 1211542	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-12 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether a September 1989 administrative decision involved clear and unmistakable error (CUE).

2.  Whether the Veteran's discharge under other than honorable conditions for her service from September 14, 1983 to September 22, 1986 is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from September 15, 1980 to September 13, 1983, with an honorable discharge, but her additional service from September 14, 1983 to September 22, 1986 was under conditions other than honorable.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2007 administrative decision determining there was not CUE in a prior September 1989 administrative decision concluding the Veteran's service from September 14, 1983 to September 22, 1986 was under dishonorable conditions.  This appeal also is from a more recent July 2008 administrative decision determining that the character of her discharge for that service ending in September 1986 is a bar to VA benefits.  The RO made this additional determination after receiving mitigating evidence, specifically, her complete military personnel file from the U. S. Army in our about January 2008, which therefore had not been considered in the December 2007 administrative decision.  See 38 C.F.R. § 3.156(c)(1) (2011) and Vigil v. Peake, 22 Vet. App. 63 (2008) (discussing what constitutes official service department records and indicating that, when received after an initial determination, there must be de novo review or reconsideration of the claim, rather than review as a claim to reopen, so no requirement of new and material evidence).

The Board also notes that, to the extent the Veteran and the RO characterized the CUE claim as concerning whether there was CUE in the December 2007 administrative decision, in turn, finding no CUE in the earlier September 1989 administrative decision, this characterization of the issue is incorrect.  There can be no valid claim of CUE in the December 2007 administrative decision, as that decision is currently on appeal and, thus, demonstrably not yet final and binding.  Only the earlier September 1989 decision is final and binding, absent an appeal, and therefore subject to collateral attack by showing it involved CUE.  See 38 C.F.R. § 3.105(a).  Any such assertion of CUE in the December 2007 administrative decision is premature at this point in time.


FINDINGS OF FACT

1.  The Veteran had active military service from September 1980 to September 1986; she was discharged on September 13, 1983 and immediately reenlisted on September 14, 1983.

2.  In a September 1989 administrative decision, the RO determined that her initial service from September 1980 to September 1983 was honorable, and that her discharge on September 13, 1983 was unconditional, but, conversely, that the character of her discharge from her subsequent service from September 1983 to September 1986 was dishonorable and, thus, a bar to payment of VA benefits.

3.  She was appropriately notified of that decision and did not appeal it.

4.  In her collateral attack of that earlier decision, she has failed to demonstrate that it was fatally flawed or egregious, or that there was an error of fact or law that, had it not been made, would have manifestly changed the outcome of that decision.

5.  In January 2008, the RO received relevant official service department records that existed but had not been associated with the claims file at the time of the prior decision, so not considered in the prior decision.

6.  According to this and other evidence in the file, the Veteran was absent without leave (AWOL) for 61 days during her second period of active duty service and consequently discharged under other than honorable conditions on September 22, 1986, in lieu of a trial by special court-martial.  Her being AWOL was lengthy, volitional, and constitutes willful and persistent misconduct, and she was not insane at the time of the offense.



CONCLUSIONS OF LAW

1.  The RO's unappealed September 1989 character-of-discharge determination is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 (2011). 

2.  The September 1989 administrative decision denying entitlement to VA benefits based on the dishonorable service from September 14, 1983 to September 22, 1986 did not involve CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).

3.  The Veteran's service from September 14, 1983 to September 22, 1986 ended with an other than honorable discharge due to willful and persistent misconduct; that service was dishonorable for VA compensation purposes and resultantly a bar to VA benefits (exclusive of certain health care) based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

That is to say, VCAA notice errors are not presumptively prejudicial.  Rather, this determination is case-specific, meaning based on the particular circumstances of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of establishing there is a VCAA notice error in either timing or content and, above and beyond this, that it also is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim of CUE in the September 1989 administrative decision, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 3.105; 20.1400-20.1411.


Here, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) regarding the Veteran's original claim for service connection for posttraumatic stress disorder (PTSD) and her petition to reopen her previously denied claim for service connection for residuals of cold injury was sent to her in September 2007, so before initially adjudicating these claims in April 2008, therefore in the preferred sequence.  And with regards to her February 2008 petition to reopen the previously denied claim regarding the character of her discharge from her second period of service, from September 1983 to September 1986, the record reflects that the RO did not provide her a separate notice letter regarding this claim.  However, the RO sent her a May 2008 notice letter regarding the April 2008 decision and enclosed a copy of that decision, which advised her that her application to reopen her claim for service connection for residuals of cold injury was denied because the evidence showed this disability was incurred during her dishonorable service, as determined in the RO's prior September 1989 and December 2007 administrative decisions.  The RO also determined there was no evidence showing her disability arose during her "good" period of military service, referring to her initial service from September 15, 1980 to September 13, 1983, which was under honorable rather than dishonorable conditions.  And as for the Dingess requirements, she was provided notice regarding the "downstream" disability rating and effective date elements of this claim in a May 2008 letter.

Consider, as well, that the previous determination of ineligibility because of the character of her discharge regarding her service from September 1983 to September 1986 remains unaffected by the additional evidence that has been submitted and otherwise obtained during the several years since in the September 1989 administrative decision.  So just as when her claim previously was considered and denied in that decision, she continues to be statutorily and regulatory barred from receiving VA benefits based on that service because she does not have a qualifying discharge.  That is to say, her claim has no legal merit absent an upgrade of her discharge, which she simply has not received.  And the Court has held that the VCAA does not apply in this circumstance.  See Manning v. Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The decision concerning her claims is entirely a matter of statutory interpretation.  Thus, as the decision reached in this case is based solely in the application of the law, it is not prejudicial to her for the Board to proceed to decide her appeal.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has satisfied its duty to assist her by obtaining all relevant evidence in support of her claim that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her service treatment records (STRs) and, as mentioned, as of January 2008, also her service personnel records (SPRs).  But there also are her lay statements and VA treatment records for consideration.  Therefore, the Board is satisfied VA has made reasonable efforts to obtain all identified records that are potentially pertinent.  Significantly, neither the Veteran nor her representative has identified, and the file does not otherwise suggest, the existence of any additional evidence that is necessary for a fair adjudication of her appeal that needs to be obtained.  The Board is therefore satisfied VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A. 

II.  Statutes, Regulations and Precedent Cases

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 provides an exception if the following conditions are met:  (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).


III.  Analysis

The Veteran is seeking eligibility for VA compensation and other benefits based on the entirety of her military service, so from September 1980 to September 1986, not just from September 1980 to September 1983.  To this end, she contends that the character of her discharge at the end of her second period of service should not be a bar to her receiving VA benefits based on that service.

Regarding the relevant procedural history, the Veteran filed a claim in December 1988 for service connection for various disabilities, including for residuals of cold injury.  In June 1989, she and her representative submitted copies of some of her STRs, which the RO was not previously able to obtain (she apparently had taken her STRs in July 1986 and had not returned them to the service department).  See January 1989 memorandum from the National Personnel Records Center (NPRC), which is a military records repository.

In a September 1989 administrative decision, in response to that initial claim, the RO determined the Veteran's initial service from September 15, 1980 to September 13, 1983 was honorable (concluding that her September 1983 discharge was unconditional under 38 C.F.R. § 3.13), whereas her subsequent service from September 14, 1983 to September 22, 1986 was under dishonorable conditions and, thus, a bar to her receiving VA benefits based on that service (with the exception of Chapter 17 healthcare benefits).

She was notified of that administrative decision by letter dated in September 1989, and she did not appeal.  Hence, that September 1989 administrative decision became final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Also, in a contemporaneously issued October 1989 rating decision, the RO denied her claim for service connection for residuals of cold injury and the other disabilities she had claimed because her treatment for these conditions was during her dishonorable service.  She was notified of that additional decision, as well, and she did not appeal it either, so it, too, became final and binding.  Id.

In March 1997, the Veteran and her representative filed a petition to reopen the previously denied, unappealed, claim for service connection for residuals of cold injury.  In a May 1997 decision, however, the RO continued to deny this claim because the treatment was only during her dishonorable service, so disqualifying.  She was notified of that decision, and she again did not appeal, so, just as the others, it became final and binding on her based on the evidence then of record.  Id.

In August 2007, the Veteran filed another petition to reopen her claim for service connection for residuals of cold injury; she also filed a claim for service connection for PTSD.  But these claims were denied in an unappealed April 2008 rating decision.

In December 2007, so the interim, the Veteran and her representative also had filed a claim alleging there was CUE in the RO's September 1989 administrative decision in determining that the character of her discharge concerning her service from September 1983 to September 1986 barred her from receiving VA compensation benefits, essentially arguing that the law was misapplied.

In February 2008, the Veteran and her representative filed a petition to reopen the previously denied claim regarding the character of the Veteran's discharge, and asserted that new and material evidence had been submitted.

The Veteran thus has advanced two theories in an effort to obtain eligibility for VA compensation and other benefits based on her second period of active duty service from September 1983 to September 1986:  1) that there was CUE in the September 1989 administrative decision, so reason to overturn that decision, or 2) that new and material evidence since has been submitted to reopen this previously denied claim for eligibility for VA benefits.

A. 
CUE

The Veteran did not appeal the initial September 1989 administrative decision finding that her second period of active duty service from September 1983 to September 1986 was dishonorable (under other than honorable conditions).  The RO appropriately notified her of that initial September 1989 administrative decision the very same month and later notified her of the October 1989 decision that followed denying her claim for service connection on the basis that the character of her discharge from that period of service precluded service connection.  And she did not, in response, initiate a timely appeal of those decisions by filing a timely Notice of Disagreement (NOD).  38 C.F.R. §§ 20.200, 20.201, 20.302.  There is no written statement in the file, within one year of notification of those decisions, indicating she was contesting them and requesting appellate review.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  So those decisions are final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Her only recourse, then, in challenging that September 1989 administrative decision is to collaterally attack it by requesting revision of that decision based on CUE.  See 38 C.F.R. § 3.105(a).

For the purposes of authorizing benefits, the reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

She claims the RO committed CUE in that September 1989 administrative decision by arguing that the RO erred when it denied her eligibility for VA benefits based upon her character of discharge from her second period of service.


In a December 2007 statement, the Veteran's representative maintained that her AWOL of 61 days during service did not meet the threshold of 180 days required to bar her from obtaining service connection, that her AWOL was not willful and persistent misconduct, that her prior enlistment was honorable, and that she was not discharged by reason of the sentence of a general court-martial.  The Veteran's representative asserted the RO did not compassionately review the facts surrounding the Veteran's AWOL, and that she had documented cold-weather injuries at the time of her AWOL, so reason or justification for her absence.  Hence, he believes the law was misapplied in the September 1989 administrative decision.

The Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The Court also has held that such error must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213, F.3d 1372 (2000). 

The Court has propounded the following three-pronged test to determine whether there was CUE in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at that time were incorrectly applied, (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to prevail in a claim for CUE, all three of the above prongs must be met.  Id.


The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

If a claimant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked - and a CUE claim is undoubtedly a collateral attack - the presumption is even stronger.  See Grover v. West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist.  The Court also has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).


In pertinent part, the records concerning the Veteran's service that were on file at the time of that prior September 1989 administrative decision reflected the following.  Her DD Form 214 and records from the NPRC indicate she had served on active duty from September 15, 1980 to September 13, 1983, and that her discharge from that period of service was honorable to reenlist.  She had another subsequent period of service from September 14, 1983 to September 22, 1986, but the discharge from this additional period of service was "under other than honorable conditions."  In January and July 1989, the NPRC had indicated she therefore was ineligible for a complete separation when she was discharged on September 13, 1983.  In April 1989, the NPRC had indicated she had time lost from June 20 to August 19, 1986, and this was also noted on her DD Form 214.  Her DD Form 214 shows she had excess leave from August 22, 1986 to September 22, 1986, and that she was discharged under other than honorable conditions for the good of the service in lieu of court martial.

In January 1989, the NPRC also had noted that the Veteran's STRs were not on file, and that she had these records in her personal possession in July 1986 but did not return them to the service department.  The RO however had obtained copies of her SPRs from the NPRC in January 1989.

Selected STRs were received from the Veteran in June 1989, and show she was seen in 1986 for complaints of cold injury to her feet.  She and her representative have not disputed the fact that the service department characterized her discharge in September 1986 as "under other than honorable conditions."  She was informed by letter dated in September 1989 that, in order to have her character of discharge changed, she needed to specifically request a review of the character of her discharge by writing directly to the Army Board for Correction of Military Records.  There is no indication in the file, however, that the service department has upgraded her character of discharge concerning this additional period of service.


The Veteran's SPRs also reflect that, in an AWOL/Deserter Returnee Statement, she said she went AWOL for 61 days because of her commanding officer's failure to respond to her request for additional leave based on medical problems, and because of her unhappiness with the medical care she was receiving from military health care providers.  She said she wanted to stay in the Army and finish her enlistment, but no one seemed to care too much about her problems.

Her SPRs reflect that, on August 22, 1986, she was charged with violation of Uniform Code of Military Justice (UCMJ), Article 86, specifically that she was AWOL from June 20, 1986 to August 20, 1986; her commanding officer recommended trial by special court-martial.  On that day, she voluntarily requested discharge for the good of the service because of the charges against her.

A subsequent August 1986 memorandum from a commanding officer reflects that the Veteran had no court-martials, no Article 15s, and that her reason for AWOL was personal reasons.  The officer indicated the Veteran had become disillusioned with the military, that rehabilitation efforts were futile, and therefore recommended approval and issuance of a discharge under other than honorable conditions.  The Veteran was then discharged from service, for the good of the service, with a discharge under other than honorable conditions.

She and her representative are essentially asserting that none of the statutory bars under C.F.R. § 3.12(c) are applicable in this case, that her AWOL of 61 days was not willful and persistent misconduct (a regulatory bar under 38 C.F.R. § 3.12(d)), and that the RO misapplied this regulation in the September 1989 administrative decision.

That September 1989 administrative decision, however, was consistent with the laws and regulations then in effect, and the RO applied the correct statutory and regulatory provisions to the correct facts, although there was limited discussion in the decision.  Specifically, under 38 C.F.R. § 3.1, as in effect then and now, a "Veteran" is a person who served in the active military, naval, or air service and 

who was discharged under conditions other than dishonorable.  The RO included the text of 38 C.F.R. § 3.12(c) (statutory bars) and cited to 38 C.F.R. § 3.12(d) (regulatory bars).  This regulation provides, both then and now, that a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

Based on the record showing the Veteran had been AWOL for 61 days and then requesting a discharge for the good of the service, and her DD Form 214 reflecting a discharge under conditions other than honorable due to her conduct in service, the RO concluded that her first period of service was honorable, that she was unconditionally discharged in September 1983 under 38 C.F.R. § 3.13(b) and (c), but that the circumstances surrounding her discharge from her second period of service from September 1983 to September 1986 precluded consideration for VA benefits based on that service (except for Chapter 17 healthcare benefits), because that service was dishonorable for VA compensation purposes.

That determination was supported by evidence then of record and was a reasonable exercise of adjudicatory judgment.  After consideration of the record and law that existed in September 1989, the Board concludes that the correct facts, as they were known at the time, and the correct laws and regulations were considered and applied by the RO in that September 1989 administrative decision.  Moreover, the conclusion reached was not undebatably wrong or egregious and, in fact, was consistent with the official documentation in the claims file.  The Veteran's argument essentially contends that her AWOL was not willful and persistent misconduct, rather, merely a minor offense, which is another way of saying that the evidence was improperly evaluated by the RO.  In this regard, it is worth reiterating that simply alleging CUE on the basis that previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Further, as noted, an AWOL, precluding the performance of military duties, cannot constitute just a minor offense for purposes of determining whether there was willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

In summary, for these reasons and bases discussed, the Board finds that the September 1989 administrative decision did not involve CUE.  This claim accordingly is denied.

B. New and Material Evidence

The Veteran contends she should not be barred from receiving VA benefits based on her second period of service, even considering the character of her discharge in September 1986, because there were extenuating circumstances.

In the prior unappealed September 1989 administrative decision, the RO determined that her first period of service from September 1980 to September 1983 was honorable, but that the circumstances surrounding her discharge from her second period of service from September 1983 to September 1986 precluded consideration of VA benefits other than healthcare benefits under Chapter 17.  She was also notified that she could request a review of the character of her discharge by writing directly to the Army Board for Correction of Military Records.

A claim, as here, which has been previously denied in a prior unappealed RO decision is final, with the exception that the claim may be reopened if new and material evidence has been submitted, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. § 3.156(a).  But notwithstanding any other section in 38 C.F.R. § 3.156, if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file at the time of the prior decision, VA is required to reconsider the claim without regard to the provisions relating to new and material evidence.  38 C.F.R. § 3.156(c)(1)).  An award based all or in part on the records identified in paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

In connection with the current appeal, the RO has obtained additional SPRs, some of which are merely duplicative of SPRs that were previously of record.  However, some of these SPRs existed but were not of record at the time of the prior final and binding RO administrative decision in September 1989 and relate to the character of the Veteran's discharge, so obviously are relevant.  Hence, the Board must reconsider the claim regarding whether the character of her September 1986 discharge is a bar to VA benefits based on her second period of service, pursuant to 38 C.F.R. § 3.156(c)(1).  In other words, there does not have to be new and material evidence to reopen this claim.  Moreover, there is no prejudice to the Veteran in the Board's conducting of this de novo review since the RO also readjudicated this claim on its merits in its July 2008 administrative decision, upon realizing there were additional official service department records ("Mitigating evidence (personnel file)") that had not been considered in the prior adjudication of this claim.  Bernard, supra.  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO initial consideration of the claim on its underling merits unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

The evidence reflects that the Veteran received a discharge from her second period of service in September 1986 under conditions other than honorable.  A review of her SPRs indicates she was charged with a violation of the UCMJ for an AWOL of 61 days.  In August 1986, she had acknowledged that she was guilty of this charge of violation of the UCMJ, Article 86, in that she had been absent from duty on or about June 20, 1986, without proper authority and had remained so until on or about August 20, 1986.  Her SPRs also show that she accepted an undesirable discharge in lieu of trial by special court-martial, and that her DD Form 214 confirms a discharge under conditions other than honorable due to her conduct in service.


Her SPRs also reflect that, by letter dated in early July 1986 to her husband (a fellow servicemember), the Veteran's commanding officer advised him that she had been AWOL since June 20, 1986, and that her absence could result in a court-martial, confinement, or dismissal with a dishonorable or bad conduct discharge.  He therefore was asked to urge her to return to military control immediately.  In late July 1986, the commanding officer again wrote to the Veteran's husband and informed him that she was still AWOL, had been dropped from the rolls of that organization, and was classified as a deserter.  She did not return to military authority until August 20, 1986.  Her SPRs indicate her STRs were missing because she had taken them on departure for her AWOL.

A June 1986 letter from the Veteran's husband indicates he went with the Veteran to military health facilities in order to seek medical care for her foot problems.

Her STRs, once obtained, indicate she was treated from March to June 1986 for complaints of cold injury to her feet.  In May 1986, she complained of foot ache; on examination, however, there was no swelling, no discoloration, no redness, good pulses, and no sensory deficits.  The diagnostic assessment was recurrent foot ache.  She was placed on physical profile.  On June 10, 1986, she complained of unbearable foot pain and was seen by a podiatrist.  The diagnostic assessment was history of frostbite, neuritis bilateral rule out neuroma, plantar fasciitis and pes planus.  She was given foot injections and arch supports.  She was seen in internal medicine on June 13, 1986, and the examiner observed the Veteran had bilateral foot and toe pain that was not connective tissue or peripheral neuropathy by examination.  The diagnostic impression was questionable neuritis, questionable fibrositis or myofibrositis.  She had intact pulses and the examiner doubted a vascular etiology as she had none of the color changes.  The examiner indicated, instead, that the Veteran's persistent symptoms went against a diagnosis of connective tissue vasculitis.  The examiner was not sure what was going on, however, so he referred her for an orthopedic consultation.  On orthopedic examination on June 16, 1986, her feet were normal on examination.


Post-service records reflect treatment for cold injury residuals and other foot conditions.

In August 2007, the Veteran filed claims for service connection, and the current claim on appeal was received in February 2008.  She has submitted lay statements regarding symptoms of cold injury since service, VA medical records showing that she has been treated for cold injury residuals, internet printouts regarding cold injuries, and arguments to the effect that none of the statutory bars under C.F.R. § 3.12(c) are applicable in her case, and that her AWOL of 61 days was not willful and persistent misconduct (a regulatory bar under 38 C.F.R. § 3.12(d)) because she previously had honorable service and was AWOL for medical reasons.

Under applicable law, where a former service member did not die in service, pension, compensation, or dependency and indemnity compensation (DIC) is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

The Veteran's September 1986 dishonorable discharge, however, has not been upgraded by any decision of the Army Board for Correction of Military Records.  Thus, her contentions notwithstanding, her discharge status is the same as it was at the time of the RO's September 1989 administrative decision.

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2011).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(d)(4) (2011). 


Here, though, the Board finds that none of the exceptions to the statutory bars are applicable in this case, as the Veteran was not released under any of the conditions listed in 38 C.F.R. § 3.12(c):  she was not a conscientious objector who refused to perform military duty; she was not discharged by reason of the sentence of a general court-martial, she was not an officer who resigned, she was not discharged as a deserter (even though she was classified as a deserter in July 1986), she was/is not an alien, and finally, although she was discharged under other than honorable conditions issued as a result of an AWOL, the AWOL was for 61 days, not for a continuous period of at least 180 days.

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty. 

The evidence reflects that she did not commit any of the offenses under 38 C.F.R. § 3.12(d)(2),(3) or (5).  As to 38 C.F.R. § 3.12(d)(1), she did not accept an undesirable discharge in lieu of trial by general court-martial; but rather she accepted an undesirable discharge in lieu of trial by special court-martial.

As noted, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

Although the Veteran's representative contends that the Veteran's AWOL was a minor offense, the Board must disagree.  The assertions that she went AWOL only because of a lack of medical care simply are not borne out in the record, which reflects extensive treatment for months by military health care providers for her foot complaints, including only four days before she went AWOL on June 20, 1986.  

Her AWOL was lengthy, deliberate, and intentional, and the letters sent to her husband during her AWOL, along with his June 1986 statement in response, confirm he was notified and aware of her absence and, indeed, apparently even had been in contact with her immediately prior to her going AWOL as he, too, claimed that it was the result of her having received insufficient or inadequate medical care.  But, again, this is not reflected in the actual records of her evaluation and treatment preceding her going AWOL.  The doctors she saw addressed her complaints and even made referrals to try and determine the underlying basis of her complaints.  Hence, it is simply incredible to think that she was not informed of these letters by her husband regarding the circumstances and consequences of her going AWOL, and her continuing to remain so.  It is clear that she knew that she was AWOL, was at risk of an undesirable discharge, and still chose to continue in that status for some 61 days.

The Board therefore can only conclude that her AWOL of 61 days was tantamount to willful and persistent misconduct because it involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  This was not instead a mere technical violation of police regulations or ordinances or a minor offense.  38 C.F.R. §§ 3.1(n); 3.12(d)(4).  To reiterate, the Court has determined that an AWOL precluding the performance of military duties cannot constitute just a minor offense for purposes determining whether there was willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  

Accordingly, the Board concludes the period of service from September 14, 1983 to September 22, 1986 ended with an other than honorable discharge due to willful and persistent misconduct and consequently is for all intents and purposes dishonorable service for VA compensation purposes and, thus, a bar to the Veteran receiving VA benefits based on that service.



ORDER

The claim to revise the RO's September 1989 administrative decision on the basis of CUE is denied.

Also, the Veteran's service from September 14, 1983 to September 22, 1986 was dishonorable for VA compensation purposes and, thus, a bar to her receiving VA benefits based on that service; so her appeal concerning this also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


